Title: John Quincy Adams to Louisa Catherine Johnson, 5 December 1796
From: Adams, John Quincy
To: Johnson, Louisa Catherine


          
            
              Amsterdam December 5. 1796.
            
            I have just now received, my dearest friend, your letter of the 15th: of last month, since which I hope you have before now received two from me; and would to Heaven, they could have been such as would have been more conformable to our mutual inclinations, or that I could now give you tidings more agreeable for me to communicate or for you to receive.— Instead of which a Letter from America, which has this morning come to me, and dated on the 28th: of September, still enjoins upon me to remain [here and] makes it probable that I shall not remove, at least for several months to come. [. . . .] America, that I must hope for the completion of that union which we both [. . . .] wish, and I confidently hope that a greater distance and a longer time of separation, than we had contemplated, will have no more effect upon your affection, than I am sure it will upon mine.— Let us consider it as one of those counterchecks in the affairs of life, which happen to all, which all must endure whether they will or not, and in which acquiescence is at once a necessity and a consolation.— Be assured at the same time, my lovely friend, that no length of time nor of space, can have access to the heart of the man you love, to weaken his attachment to you.
            I have hitherto given you with freedom and sincerity my sentiments, with regard to our common interests and concerns. I have never believed that you would take in ill part what was so well intended, and what I should be so happy to receive in return from you. Between you and me, Louisa, an intercourse of advice and reflection founded upon a mutual unsuspecting confidence is not merely proper; it is in my mind a reciprocal duty. Your assurance therefore that you value the observations I have made gives me the most heart-felt satisfaction, and be assured that I shall always highly value yours.
            I have been absent about a week from the Hague, on a visit to this place, and expect to return to-morrow. Wherever I go, your

image keeps me constant company, and every where, I feel the same vacancy for want of the reality. I never was much delighted with what are called the pleasures of Society, but at present they have less attractions for me than ever: I participate in them therefore only so far as I find it absolutely necessary, and make myself as often as possible a solitude, to enjoy at least, undisturbed the remembrance of you.
            I have lately seen here Mr: Calhoun, the Gentleman with the fine teeth, whom I met at your house last Winter, when your friend Mr: Maury was there. Mr: Calhoun has since then been to America, and has very lately returned. He is going in a few days to London, where he will no doubt have the happiness to see you.— It seems to me that every person with whom I have been in company when you were present, derives from thence a sort of merit, in my eyes when I meet him now. There is a kind of reflected cha[rm over ev]ery object that naturally brings your recollection to the mind. I remember still [. . . .] pleasure I saw two or three months ago, my old friend, Mr: Foster, on this account among [. . . .] suppose you have seen him since his return to England.— How is your good friend and mine, Coll: Trumbull?— I suppose you will smile at seeing his name here.— He would smile too if he knew how I once, as Yorick says thought him a Turk or a Jew—Curs’d him by my Gods—Wish’d him at the D—— innocent as he was of all I feared; but his Peace with me has long been made, and is in no danger of being ever interrupted again.
            The Weather is shivering cold, and the wind reminds me of the times when we used to walk round or across the park: this brings me to the remembrance of our rides there, and this again to Caroline. Why to her particularly, you say?— She will know, if her memory is as good as her Spirits. I am thinking of making up a little collection of fine large-sounding guttural Dutch adjurations for her use, to improve upon her English stock. I cannot promise so good a store of puns for Nancy.— Your Dutch language is good for nothing at a pun. Two senses to the same word would be a kind of prodigality, and if you should hear it talk’d you would think one is more than enough.
          
          
            
              December 7.
            
            I finish my letter at the Hague, where I returned yesterday through a number of snow-storms. We have already had more Winter than there was in the whole course of the last Season.— Remember me

affectionately to your Mamma and Sisters, and believe me to be, invariably your’s
            
              A.
            
          
        